DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
2.	The request filed on 3/8/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 14/649604 is acceptable and a RCE as been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1-22, 55 and 56 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts and newly filed IDS (dated 3/8/2021) do not explicitly disclose, treating a carbon material with at least one acid to provide an acid-treated carbon material. wherein the at least one acid comprises at least hypo-phosphoric acid, and wherein the acid-treated carbon material is selected from the group consisting of graphene-based carbon materials, graphite-based carbon materials, and combinations thereof, and adding the acid-treated carbon material to a non-aqueous fluid to provide a logging medium. Wherein the acid-treated carbon material is present in the logging medium at a concentration to permit logging of the subterranean well; placing the logging medium into the subterranean well; and acquiring a log of the subterranean well, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/16/2021